Citation Nr: 1141124	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO. 10-01 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

1. Entitlement to a compensable initial rating for bilateral hearing loss.

2. Entitlement to an initial rating in excess of 30 percent for chronic obstructive pulmonary disease with asbestos exposure (COPD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, G.P., and C.W.



ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1972.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. The Veteran attended a hearing before the undersigned in July 2011.

The Veteran was granted service connection for COPD and assigned an initial rating in April 2009. In August 2009, he filed a statement asking VA to reconsider that decision. The Board finds that statement should be construed as a notice of disagreement (NOD). Where a Veteran files a NOD and the RO has not yet issued a statement of the case (SOC), the issue must be remanded. Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The Veteran's last VA audiological examination was in August 2009. The Veteran and his representative have questioned the validity of that examination, given some issues with the quality of the testing done at the facility. See Hearing Trans. (July 2011). The Veteran also contends that his hearing loss has become more severe since that examination. A new VA audiological examination must be scheduled. Caffrey v. Brown, 6 Vet. App. 377, 381 (1994), see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).
The Veteran reports receiving regular treatment at the Stillwater, Oklahoma, VA outpatient center. These records should be obtained. 

As noted in the Introduction, the Veteran has expressed disagreement with the initial rating assigned for service-connected COPD. As a timely notice of disagreement has been filed, the Board's jurisdiction has been triggered and this issue must be remanded so that a SOC may be provided. Manlincon, supra.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's current and complete VA treatment records from the Stillwater, Oklahoma, outpatient treatment center. Evidence of attempts to obtain these records should be associated with the claims file.

2. After completing the above, the Veteran should be afforded an audiology examination to determine the severity of his service-connected bilateral hearing loss. The evaluation should be in accordance with the criteria delineated in 38 C.F.R. § 4.85 and should include testing of pure tone criteria at 1,000, 2,000, 3,000, and 4,000 Hertz and speech recognition scores using the Maryland CNC Test. All findings should be recorded in detail. The Veteran's claims folder must be provided to the examiner for review prior to the examination.

3. After completing the above, the claim for a compensable initial rating for bilateral hearing loss should be readjudicated. If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.
4. The RO/AMC should furnish the Veteran with a SOC pertaining to the issue of entitlement to an initial rating in excess of 30 percent for COPD. This claim will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

